Ex parte Michael Mindling









WITHDRAWN 7-10-02





IN THE
TENTH COURT OF APPEALS
 

No. 10-02-166-CR

EX PARTE MICHAEL MINDLING

 

 Original Proceeding
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      Michael Mindling filed an original application for writ of habeas corpus in this Court seeking
a reduction of bail.  According to the application, the State has filed a motion to adjudicate
Mindling’s deferred adjudication status for an unspecified controlled substances offense.  The trial
court set bail at $75,000.  Mindling filed a motion to reduce bail, which the trial court denied.
      “This Court does not have original habeas jurisdiction in criminal law matters.”  Ex parte
Hearon, 3 S.W.3d 650, 650 (Tex. App.—Waco 1999, no pet.); accord Dodson v. State, 988
S.W.2d 833, 835 (Tex. App.—San Antonio 1999, no pet.); Sanders v. State, 771 S.W.2d 645,
650 (Tex. App.—El Paso 1989, pet. ref’d); cf. Ex parte McCullough, 993 S.W.2d 836 (Tex.
App.—Waco 1999, no pet.) (reviewing trial court’s denial of habeas request for reduction of bail). 
Accordingly, we dismiss Mindling’s habeas application for want of jurisdiction.
 
                                                                   PER CURIAM
Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Application dismissed for want of jurisdiction
Opinion delivered and filed July 3, 2002
Do not publish
[CR25]

n style="font-family: 'CG Times', serif">(a)  The appellate court may dispose of an appeal as follows:
 
(1)  On Motion of Appellant.  In accordance with a motion of appellant, the
court may dismiss the appeal or affirm the appealed judgment or order unless
such disposition would prevent a party from seeking relief to which it would
otherwise be entitled.  
Tex. R. App. P. 42.1(a)(1).
      The Ellisons’ dismissal motion satisfies the requirements of the appellate rules.  Appellees
have not filed a response.  Accordingly, we dismiss the appeal with costs to be taxed against the
Ellisons.  See id. 42.1(d).

                                                                   PER CURIAM

Before Justice Vance,
      Justice Gray, and
      Justice Hill (Sitting by Assignment)
Appeal dismissed
Opinion delivered and filed August 13, 2003
[CV06]